Our.r.RN, J.:
Since the decision in this case has been rendered and the foregoing opinion filed, my attention has been called by the learned counsel for the plaintiff to the fact that 1 have been led into ah error- by the similarity of names. There were two individuals, Patrick MeKeon and Patrick McKeown, not, as I assumed,, a single person. I, therefore, was in error when I stated that on April 1, 1890, MeKeon was; appointed for two years and thereby vacated his other term. The appointee was really Patrick McKeown. But this error has -in no way affected the result arrived at. The argument for the plaintiff proceeds oh the theory that the appointments of Pay and ^Mulot were in place of Evans and McKeown'. This, as I have shown, is erroneous. Pay and Mulot were appointed for the term of three years. This, of necessity, constituted them the successors of Bagley and Friedrich. Hence, as hitherto shown in my opinion, Dexter was appointed fin the class expiring in the year 1897, despite any reference in the letter of appointment to .the expiration of Bagley’s term. The error of the mayor, in supposing that the vacancy was in Bagley’s place, could in no wise affect the title of the previous, appointee, who, in reality, was Bagley’s successor.
' All concurred.
Motion for reargument denied.